    Case 3:21-cv-01654-M-BH Document 6 Filed 07/20/21                            Page 1 of 2 PageID 29



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

DONNETTA TOSTON,                                         )
         Plaintiff,                                      )
vs.                                                      )    No. 3:21-CV-1654-M-BH
                                                         )
BOTTLING GROUP LLC d/b/a PEPSI                           )
BEVERAGES COMPANY,                                       )
          Defendant.                                     )    Referred to U.S. Magistrate Judge1

                                         ORDER OF TRANSFER

        Donnetta Toston (Plaintiff) sues Bottling Group LLC d/b/a Pepsi Beverages Company,

which is headquartered in Plano, Collin County, Texas, for alleged race discrimination and

retaliation in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.

(Title VII). (See doc. 3.) Title VII has a special venue provision which states that:

        an action may be brought in any judicial district in the State in which the unlawful
        employment practice is alleged to have been committed, in the judicial district in
        which the employment records relevant to such practice are maintained and
        administered, or in the judicial district in which the aggrieved person would have
        worked but for the alleged unlawful employment practice, but if the respondent is
        not found within any such district, such an action may be brought within the
        judicial district in which the respondent has his principal office. For purposes of
        sections 1404 and 1406 of Title 28, the judicial district in which the respondent
        has his principal office shall in all cases be considered a district in which the
        action might have been brought.

42 U.S.C. § 2000e-5(f)(3). The express reference to §§ 1404 and 1406 makes clear that those

provisions also apply to Title VII cases. In re Horseshoe Entertainment, 337 F.3d 429, 432–33

(5th Cir. 2003).

        Here, because it is located in the state in which the unlawful employment practice is

alleged to have occurred, venue properly lies in the Northern District of Texas. However, the



1
 By Special Order 3-251, this pro se in forma pauperis case has been automatically referred for full case
management.
    Case 3:21-cv-01654-M-BH Document 6 Filed 07/20/21                            Page 2 of 2 PageID 30



defendant is headquartered in Plano, Collin County, Texas, which is located within the territorial

confines of the Sherman Division of the Eastern District of Texas. See 28 U.S.C. § 124(c)(3).

The alleged conduct upon which Plaintiff bases her claims also occurred in Plano, Texas. “For

the convenience of parties and witnesses, in the interest of justice, a district court may transfer

any civil action to any other district or division where it might have been brought.” 28 U.S.C. §

1404(a). Courts may transfer a case sua sponte. Mills v. Beech Aircraft Corp., Inc., 886 F.2d

758, 761 (5th Cir. 1989); Caldwell v. Palmetto State Sav. Bank, 811 F.2d 916, 919 (5th Cir.

1987). They have broad discretion in determining the propriety of a transfer. Balawajder v.

Scott, 160 F.3d 1066, 1067 (5th Cir. 1998). Because both the defendant and the events upon

which Plaintiff’s claims are based occurred in the Eastern District of Texas, the interests of

justice support transferring this action to that forum.

        Plaintiff’s complaint is hereby TRANSFERRED to the United States District Court for

the Eastern District of Texas, Sherman Division.2

        SO ORDERED on this 20th day of July, 2021.



                                                               ___________________________________
                                                               IRMA CARRILLO RAMIREZ
                                                               UNITED STATES MAGISTRATE JUDGE




2
  Amended Miscellaneous Order No. 6 provides authority to transfer actions brought by pro se litigants to the proper
or more appropriate district or division.
